DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0007325 to Kim et al.; in view of US 2008/0024709 to Moon.

As per claim 1, Kim et al. teach a display driving apparatus comprising: 
a plurality of output buffers (Fig. 4, paragraph 39, buffer 34) configured to form output channels, and to output an output voltage (Fig. 4, Vout) corresponding to an input voltage (Fig. 4, Vin), respectively; and 
a plurality of consumption current control circuits (Fig. 4, 36/38/40) configured for the respective output channels, 
wherein each of the consumption current control circuits provides a control current to an output side of a corresponding output buffer when a difference between the input voltage and the output voltage is equal to or greater than a preset reference value (paragraph 40, the current source is enabled when the difference is larger than zero).
Kim et al. do not teach the output voltage in a previous horizontal cycle corresponding to the input voltage in a current horizontal cycle.
Moon teaches the output voltage in a previous horizontal cycle corresponding to the input voltage in a current horizontal cycle (paragraph 108, the data voltage applied for a previous row, in a previous horizontal cycle, is used to precharge the row in the current horizontal cycle, notice that both input and output voltages of Kim correspond to each other in any current horizontal cycle).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim et al., so that the output voltage in a previous horizontal cycle corresponding to the input voltage in a current horizontal cycle, such as taught by Moon, for the purpose of improving display quality.

As per claim 7, Kim and Moon et al. teach the display driving apparatus of claim 1, wherein the control current has a current amount having a higher absolute value than a driving current of the output buffer (Kim, Fig. 4, when Vin = Vout, the driving current, i.e., current to the data line, is zero, which is lower than the value of the constant current source ISS).


	As per claim 8, Kim et al. teach a display driving apparatus comprising: 
an output buffer (Fig. 4, paragraph 39, buffer 34) configured to form an output channel and output an output voltage (Fig. 4, Vout) corresponding to an input voltage (Fig. 4, Vin), and 
a current control unit (Fig. 4, 36) configured to provide a control signal corresponding to a difference between the input voltage and the output voltage,
and a current setting unit (Fig. 4, 36/38/40) configured to provide a control current to an output side of the output buffer in response to the control signal when the difference is equal to or greater than a preset reference value (paragraph 40, the current source is enabled when the difference is larger than zero).
Kim et al. do not teach the output voltage in a previous horizontal cycle corresponding to the input voltage in a current horizontal cycle.
Moon teaches the output voltage in a previous horizontal cycle corresponding to the input voltage in a current horizontal cycle (paragraph 108, the data voltage applied for a previous row, in a previous horizontal cycle, is used to precharge the row in the current horizontal cycle, notice that both input and output voltages of Kim correspond to each other in any current horizontal cycle).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim et al., so that the output voltage in a previous horizontal cycle corresponding to the input voltage in a current horizontal cycle, such as taught by Moon, for the purpose of improving display quality.

	As per claim 14, Kim and Moon et al. teach the display driving apparatus of claim 8, wherein the control current has a current amount having a higher absolute value than a driving current of the output buffer (Fig. 4, when Vin = Vout, the driving current, i.e., current to the data line, is zero, which is lower than the value of the constant current source ISS).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0007325 to Kim et al.; in view of US 2008/0024709 to Moon; further in view of US 2002/0180717 to Ishiyama.

As per claim 10, Kim and Moon et al. teach the display driving apparatus of claim 8.
Kim and Moon et al. do not teach wherein the current setting unit comprises a positive current source and a negative current source, and provides the control current from the positive current source or the negative current source to the output side of the output buffer in response to the control signal.
Ishiyama teaches wherein the current setting unit comprises a positive current source and a negative current source, and provides the control current from the positive current source or the negative current source to the output side of the output buffer in response to the control signal (Figs 7B and 11B of Ishiyama suggest using positive and negative current sources depending on the polarity of the common signal).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim and Moon et al., so that the current setting unit comprising a negative current source and further configured to provide the control current from the negative current source, such as taught by Ishiyama, for the purpose of reducing power consumption during polarity inversion.

Allowable Subject Matter

Claims 2-6, 9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694